 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDMidwestManufacturing CompanyandLodge No.2063,International Association of Machinists andAerospace Workers,AFL-CIO. Case 38-CA-576TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAugust 25, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn January 9, 1970, Trial Examiner Henry L.Jalette issued his Decision in the above-entitled pro-ceeding, recommending that the National Labor Rela-tionsBoard decline to render an interpretation ofthe parties' contract in this case or, in the alternative,find that General Counsel has not proven a violationof Section 8(a)(5) and (1), for the reasons set forthin the attached Trial Examiner's Decision. Thereafter,theGeneral Counsel and the Charging Party filedexceptions to the Trial Examiner's Decision and sup-porting briefs, and the Respondent filed limited excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner as modified herein.Although Members McCulloch and Jenkins do notadopt the Trial Examiner's recommendation that theBoard decline to interpret the parties' contract inthis case, they agree with his conclusion that theGeneral Counsel has failed to establish by a preponder-ance of the evidence that the Respondent unilaterallymodified its collective-bargaining agreement in mid-term.Accordingly, they agree with his conclusionthat the Respondent has not been shown to haveviolated Section 8(a)(5) and (1) of the Act. MemberBrown would adopt the findings and recommendationsof the Trial Examiner. Accordingly, the complaintwill be dismissed in its entirety.ORDERIt is hereby ordered that the complaint hereinbe, and it hereby is, dismissed.HENRY L. JALETTE, Trial Examiner The charge inthis proceeding was filed by the above-captioned Unionon November 12, 1968,1 and complaint was issued onDecember 31 The complaint alleges that the above-cap-tioned employer, herein called the Respondent, violatedSection 8(a)(5) and (1) of the Act by modifying the termsof its agreement with the Union without the Union's consentand by refusing to bargain with the Union concerningthe modification. A trial was held on February 26, 1969,and at the end of General Counsel's case Respondentmade a motion to dismiss which I granted, stating onthe record my reasons for so doing. General Counsel fileda timely request for review which the Board granted onAugust 25, 1969. In its order granting review and remandingthe proceeding for further hearing the Board stated thatin its opinion "The issues herein are such that a fulland complete heanng on the facts and circumstances, aswell as findings, conclusions, and recommendations by theTrial Examiner, are warranted." Pursuant to such orderfurther heanng was held on October 8 and 9, 1969.2Upon the entire record, including my observation ofthewitnesses, and after due consideration of the briefsfiledby General Counsel and the Respondent, I makethe following:'FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondentis an Illinoiscorporation with an office andplace of business located at Galesburg, Illinois, where itis engaged in the manufacture of home applicances. Duringthe 12 months preceding issuance of the complaint, Respond-ent purchased and received at its Galesburg plant directlyfrom points outside the State of Illinois goods and materialsvalued in excess of $50,000 and sold and shipped directlyfrom its Galesburg plant to points outside the State ofUnless otherwise indicated, all dates appearing herein refer to theyear 1968More precisely, testimony was heard on October 9, 1969WhenIopened the hearing on October 8, Respondent renewed a motionfor a continuance which had previously been filed both with me andwith the Board and which had been denied After hearing argument,Idenied the motion and directed Respondent to proceed with his defenseRespondent declared himself unable to proceed and requested time toappealmy ruling The hearing was recessed to 10 a in the followingmorning with notice to Respondent that he would be expected to proceedwith his defense at that time unless my ruling was reversed by theBoard The following morning, notice having been received of the Board'sdenial of Respondent's appeal, Respondent proceeded to put on its defenseunder protestAfter putting on two witnesses and making an offer ofproof which showed that a third witness' testimony would have beencumulative, Respondent renewed its request for a continuance becauseof the unavailability of other witnesses This request was denied, andas neithertheCharging Party nor the General Counsel had furtherevidence to offer the hearing was closedRespondent renewed its motion to dismiss at the close of trialand I reserved ruling Themotion isdisposed of in accordance withthe findings and conclusions herein185 NLRB No. 19 MIDWEST MANUFACTURING COMPANY131Illinois finished products valued in excess of $50,000. Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The following are examples of the employee calssificationsand rates of pay for the two classes:A GroupB GroupIi.THE LABOR ORGANIZATION INVOLVEDOver 9 Mos6 to 9 MoshinistsfMlAtI63IIIIIIIIion oacssocianternationaLodge No. 20,and Aerospace Workers, AFL-CIO, is a labororganizationAssembler$ 1.811.711.78168within the meaning of Section2(5) of the Act.Leak Tester1.861.761.821.72IiI.THE ALLEGED REFUSAL TO BARGAINPaint Mixer2.011.911.96186The Union has been the exclusive bargaining representa-tive of Respondent's employeesin a unitof productionand maintenance employees since the early 50's, and theparties have been parties to a series of contracts fromthat date to this.' The most recent contract, and the oneout of which litigation grew provided,inter aha,as follows:ARTICLE XXWagesSection 1The regular hourly base rates for allclassifications of work are set forth in Factory LaborRates attached herein as Annex "A" Page 47 Anincrease of ten cents (10t) per hour will be granted,effective 23rd November, 1966An increase of tencents (l0Q) per hour will be effective November 1,1967 and an increase of eleven cents (I le) per hourwillbe granted November 1, 1968. Such increasesare not to be incorporated in the base rates for thepurpose of computing incentive earnings,but will behandledas anadder for each year of the contract.FACTORY LABOR RATESEffective: November 23, 1966 to November 1, 1967In addition to the base rates set forth below allemployees will receive an add-on of ten cents(10^) per hour worked.Effective. November 1, 1967 to November 1, 1968In addition to the base rates set forth below allemployees will receive an add-on of twenty-cents(20it) per hour workedEffective: November 1, 1968 to November 1, 1969In addition to the base rates set forth below allemployees will receive an add-on of thirty-onecents (310) per hour worked.The factory labor rates provided for two employee classesas follows:Class I-Employees who can do heavy work asrequired and also skilled and efficient in the classifica-tion they are qualified for.Class III-Employees who cannot do heavy workas required but are efficient in the classification theyare qualified for. All female employees.There are 93 such classifications, each with employeesin classes I and III, divided into five groups,each groupreflecting a different period of service. The employees inthe foregoing classifications participate in incentive earnings;in addition, there are employees in specified plant sectionsand a department who do not participate in incentiveearnings.Withcertain exceptions not material to decision,allclassifications provided for both class I and class IIIemployees and the labor rate for class III employees inallcases was 10 cents per hour less than that for classI employees.The contract had effective dates of January 13, 1967,to November 1, 1969 While it was being negotiated, therewas pending before the U S. District Court a suit broughtby the Secretary of Labor alleging a violation by Respondentof the "Equal Pay" provisions of the Fair Labor StandardAct (29 U.S.C. §201,et seq.).'On October 29, 1966,duringnegotiations on a new contract,the parties entered intoa letter of understanding providing, in relevant part.The parties acknowledge that the issues in the pendinglawsuit can be the subject matter for negotiations atthis timeHowever, the parties agree to waive suchnegotiations at this time and to abide by the finaladjudication of this matter.6In February 1967, Respondent advised the Union thatitwas going to undertake a study of its labor gradesI and III to make certain that it was in compliance withtheEqual Pay Act. Such a study was conducted andon December 15, 1967, having first notified the Union,Respondent posted the following:NOTICE TO EMPLOYEESJob Categories-Class I and Class IIIA. Effective December 18, 1967, all jobs in all classifi-cations have been defined as Class I or Class IIIin accordance with the contract language as follows:Class I-Employees who can do heavy work asrequired and also skilled and efficient in the classifi-cationthey are qualified for.'The complaint had been filed on December 7, 1965'A separate and essentially identical letter of understanding was alsoAt the time of the hearing on remand,the parties were in negotiationsentered into with regard to the charge before the Equal Opportunityfor a new contractCommission of which the district court complaint was an outgrowth 132DECISIONSOF NATIONALLABOR RELATIONS BOARDClass III-Employees who cannot do heavy workas required but are efficient in the classificationthey are qualified forB. The language "All female employees" previouslyused in connection with the Class III category isdeleted.C.The jobs have been placedinto aClass I orClass III category based on the following standards:(a) Physical excertion or other conditions which,over a full shift, are calculated to produce fatiguesubstantially in excess of that normally experiencedby a person of ordinary strangth;(b) Skill not otherwise compensated for by anover-based rate of pay;(c)Effort called for by careful attention on ajob of higher responsibilityNew jobs and changesin existing oneswill be definedin accordance with the above standardsD. Employees now performing Class I jobs whoare receiving ClassIII ratesshall be increased effectiveon December 18, 1967. Employees now performingClass III jobs who are qualified to perform ClassIwork shall be assigned to Class I work as soonas practicable.No employee shall suffer any loss ofpay by reason of reassignment.E.Any employee may bid into a Class I job fromClassIII, andvice-versa, in accordance with presentpractice, and shall receive the rate applicable to thejob performed Temporaryassignmentsinto a ClassI job from ClassIII, andvice versa, shall be governedby the present practice.F.Disputes over the placement of jobs in ClassIor Class III category shall be handled under theapplicable grievance procedures of the labor agreement.As a result of this action, certain positions were reclassifiedfrom class III to class I, and about 100 female employeeswere upgraded.'On August 8, 1968, Respondent and the Deparmentof Labor entered intoa settlementof the equal pay suit.The settlement provided for payment of $165,000 in unpaidminimum wages to Respondent's female production employ-ees for the period from June 11, 1964, through May 31,1968, and contained the following provision:3. a The defendant represents to the Court that effectiveJune 1, 1968, the wage rates for all women factoryproduction employees were raised to the Class I factorylabor rates of their male counterparts.On the basis of that provision, on June 1, all femaleproduction employees received a 10-cent per hour increase.However, the parties submitted the settlement to the courtwith a covering letter containing the following relevantparagraphs:Defendant wishes to advise the Court that the collectivebargainingagreement currently in effect betweendefendant and Midwest Lodge No. 2063,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO, the collectivebargainingrepresentative of'At the time, Respondent employed about 800 female employeesthe defendant's employees, provides for an eleven cent(I i c)per hour increase for all factory productionemployees on November 1, 1968, and that defendantintends that the ten cents (10i) an hour increasein rates referred to in paragraph 3a of Stipulation(III),shall,as to those employees receiving suchincrease who on November 1, 1968 are classified asClass III, be in lieu of, to the extent of ten cents(10t) per hour, the November 1, 1968 increase calledfor by said collective bargaining agreement.The plaintiff's position is that no questions as to defend-ant's obligations or intent under the collective bargain-ing agreementare properly a part of this case and,hence, that any representations as to what the defendantmay or may not do in the future pursuant to thecollective bargainingagreementhave no place in thesettlement between the parties.On August 15, the Respondent issued a notice to allclass III employees advising them of the settlement ofthe equal pay suit. The notice included the following para-graphsIThe Company has agreed to pay a total of $165,000inback pay This money will be divided up (lesslegal deductions for Social Security and WithholdingTaxes) among all female employees in the plant whoworked in Class III jobs for the Company from June11, 1964, through May 31, 1968 The amount eachClass III employee will receive depends on the numberof hours the employees worked during that period.Employees whose jobs have been reclassified from ClassIII to Class I have already received an increase of10d per hour so they will not participate in the back-pay distribution as much as those who have continuedto hold Class III jobs. The Government has the respon-sibility for determining how much each employee willreceive, but it will probably be some time before thechecks are actually mailed.2.In addition to the back pay of $165,000, theCompany agreed to advance to June 1, 1968, therate increase which the Class III employees are entitledto receive under the labor agreement on November1,1968, to the extent of i O tper hour Thus, all employeesin the plant who, on June 1, 1968, were holdingClass III jobs will receive an immediate increase of100 per hour The Company agreed to make this retroac-tive to June 1, 1968, so that the employees entitledto the increase will receive a check in the amountof 100 multiplied by the number of hours they haveworked from June 1 to August 9, 1968. From August9 on, their pay checks will reflect the rate increaseof 10 per hour.3.As you know, the labor agreement calls for anincreaseon November 1, 1968, to all employees ofi 10 per hourThe Class I employees will get theirincreaseof 1 It per hour on November 1, 1968. TheClass III employees will get 10@ of their I I it as ofJune 1, 1968, (retroactive), and the remaining I k perhour on November 1, 1968. This early increase ofrates was put in at the insistance of the Departmentof Labor. Its purpose,asidefrom the bonus it gives MIDWEST MANUFACTURINGCOMPANY133the employees as part of the settlement,permits equalityof rates for a certain penod during which the Companycan examine all the jobs in the plant to make surethat the existing division between Class I and ClassIII jobs is based on real differences in skill,effortand responsibility.4 It should be understood that the increase ofClass III rates as of June 1 does not mean that theClass I and Class III jobs are equal.As noted, theJune through November equality of rates was agreedupon to increase the benefits the employees were toreceive from the settlement.If a Class III job is raisedto Class I, the employee holding that job will immediate-ly receive the Class I rate.Prior to the issuance of this notice, Respondent notifiedthe union president and union grievance committee. Theextent of the Union's objection was a remark by the unionpresident that the notice was going to make a lot of peoplein the plant unhappy and Respondent should not do itOn September 23, the Union sent a letter to Respondentadvising Respondent that it did not agree with the August15 notice, that it did not agree with the job evaluationperformed by Respondent,that it did not agree Respondentwas in compliance with the provisions of the Equal PayAct, and reminding Respondent of the necessity for unionapproval of any contract changesOn October 3, Respondent received a letter from a groupof employees protesting the Respondent'splan, and onOctober 10,in reply,Respondent wrote a letter to theUnion,stating,inter aka:As you know,lastAugust Federal Judge RobertT.Morgan approved a settlement reached by the Gov-ernment and the Company in the equal pay lawsuitAs part of that settlement the Company agreed topay $165,000 in back pay(thiswill come throughshortly)and also agreed to raise the rates of girlswho were working in Class III jobs by 100 an hour.This was with the understanding that after November1,1968, any difference in the rate between Class Iand Class III would have to depend on a differencein skill,effort and responsibility of the jobs in thetwo classifications.As you know,back in Decemberof 1967,theCompany spent a great deal of timeand money examining every production job in theplant to determine whether a job was properly slottedasClass I or Class III. As a result of that work,the Company reclassified about 125 jobs from ClassIII to Class I and raised the rates of the girls doingthose jobs accordingly.You will remember the noticewe posted on December 15, 1967,which set forththe standards underlying the differences in skill, effortand responsibility between Class I and Class III jobsIn our settlement negotiations with the Government,they insisted on raising Class III rates by 100 an hourbeforeNovember 1, 1968, because they wanted therates for men and women to be equal for at leastsome period of time. We opposed this because it didn'tmake sense to us to have rates equal for a few monthsand, then,when the November increases were calledfor, to have them unequal again.And, of course,we couldn'thave Class I and Class III equal foreverbecause this would be unfair to the employees doingthe harder,or more skilled,or more responsible ClassI jobs. But we finally agreed on the understandingthat on November 1 only the Class I employees wouldget the contract increase of 11 d The Class III employeeswould get 100 of their increase in June and the remaining1 in November.The letter signed by the girls states that if theCompany does not raise the Class III rates on Novem-ber 1, 1968, the Company would be breaking thecontract.We can't agree with that The contract callsfor an increase of 11 It per hour on November 1, 1968for everybodyThe Class III employees will havereceived 10t of that amount as of June 1, 1968, andwill get another It per hour on November 1. So notonly will Class III employees get the I It called forby the contract,but will have received 10^ of that5 months earlier than the contract calls forThe other thing is that on October 29, 1966, andagain on March 29, 1967, the Company and the Unionagreed to abide by a final adjudication of this matterin Court and, as I mentioned,Judge Morgan approvedthe settlement which was submitted to him on August6, 1968I can understand why the girls would ask for anotherincrease in November but if we did so, it would meanthat the Class I and Class III employees would bereceiving the same rate of pay even though,as everyoneknows, there is a big difference between Class I andClass III jobsWe think this would be unfair to ClassI employees.On October 21, the Union notified Respondent by letterof its intention to file a grievance in the event the Respondentdid not increase all employees 11 cents an hour on November1 in accordance with the contract.On November 1, all class I employees received an 11-cent-an-hour increase,but class III employees received anincrease of only 1 cent an hour.On November 4, the Union filed a grievance.On Novem-ber 6,Respondent denied the grievance on the groundsit did not present an arbitrable issue and that an adjudicationhad been made and an order issued thereon by the courtand that the Union had agreed to be bound by suchadjudication.On November 7, the Union requested the grievance besubmitted to an arbitrator to determine if there was anarbitrable issue, and on November 8, Respondent deniedthe request on the ground an arbitrator would have nojurisdiction to decide any issue concerning the grievanceand its arbitrability.ANALYSIS AND CONCLUSIONSThe facts are not in dispute and the principal issueissimple: did Respondent modify the contract when itgranted class III employees a 1-cent-per-hour increase onNovember 1, 1968, and not an 11-cent-per-hour increase.General Counsel contends that it did: article XX, section1,clearlyand unambiguously provides for an 11-centincrease for all employees effective November 1, 1968;Respondent did not grant an 11-cent increase to all employ- 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDees on November 1, 1968; ergo, Respondent modified thecontract. As such modification was made without the con-sent of the Union and without the notices required bySection 8(d) of the Act, General Counsel contends Respond-ent violated Section 8(a)(5) of the ActRespondent contends that in view of the fact that onJune 1, 1968, it had granted a 10-cent increase to classIII employees, when it granted the same employees anadditional 1-cent increase on November 1, 1968, and toallother employees an 11-cent increase, the result wasan i1-cent-per-hour increase to all as of November 1,1968Moreover, the result was a total increase of 31cents per hour for all employees for the 3-year contractterm According to Respondent, this was all that the Unionhad bargained for.'There are two ways to resolve the refusal-to-bargainallegation which has arisen out of the foregoing conflictingcontentions. One way is to interpret the contract in favorof one party or the other; the second way is to declineto assert the Board's jurisdiction on the ground that allthat is presented is a question of contract interpretation.At the time of the initial hearing, when General Counselrested, I granted Respondent's motion to dismiss becauseIwas of the view that this was a dispute about contractinterpretation and the Board had long held that it wasnot the proper forum for parties seeking an interpretationof their collective-bargaining agreement.Vickers, Incorporat-ed,153NLRB 561;United Telephone Company of theWest,112NLRB 779. I was aware of the fact that theBoard was empowered to interpret contracts where necessaryto adjudicate an unfair labor practiceN.L.R.B. v. C &C Plywood Corp.,385U.S. 421. Nevertheless, I was ofthe opinion thatVickersandUnited Telephonewere stillcorrect statements of Board policy.It is not always an easy matter to distinguish betweenthose cases where the only issue is one of contract interpreta-tion and those in which the issue of contract interpretationis ancillary to the adjudication of the unfair labor practice.Yet, it is important to do so, because the Supreme Courthas consistently adhered to the view that "the Board hasno plenary authority to administer and enforce collective-bargaining contracts."N.L.R.B. v. Strong,393 US 357.As the court indicated inC & C Plywood, supraat 427,428"To have conferred upon the National LaborRelations Board generalized power to determine the rightsof parties under all collective agreements would have been astep toward governmental regulation of the terms of thoseagreementsWe view Congress' decision not to give theBoard that broad power as a refusal to take this step.[Footnote omitted.] But in this case the Board has notconstrued a labor agreement to determine the extent of theAn additional defense is Respondent's contention that the Unionisestopped from asserting its claim because it failed to protest untilOctober 21 Respondent's plan to increase class III employees only Icent on November 1, although the Union had known definitely of theplan since about August 15, and had known since May that Respondentwas proposing such a plan to the Department of Labor The contentioniswithout merit The Union was fully justified to rely on its contractand cannot be estopped because it chose not to act on an allegedanticipatory breach of contract but instead waited to assert its contractualrights immediately after the alleged modification of the contractcontractual rights which were given the union by theemployer "Inmy view, that is precisely what General Counselisasking the Board to do in this case. "The substantivecontroversy itself is unaggravated on either side and emergesonly if the Union's interpretation of the contract is fullyaccepted."Jos.Schlitz Brewing Company,175 NLRB No.23. Here, the Respondent contends it has fulfilled its contrac-tual obligations; inC & C Plywood,the employer concededlyacted unilaterally with respect to rates of pay of certainemployees, but defended on the ground that he had theright to do so under a management rights clause InStandardOilCompany (Ohio),174NLRB No. 33; the employerclaimed the right to act unilaterally because of an impasseinnegotiations; inSt.Louis CordageMills,170NLRBNo. 7, andW P. Ihrie & Sons,165NLRB No. 2, theemployers admittedly repudiated a clear contractual obliga-tion; in theScam Instrument Corporation,163 NLRB 284,the employer concededly unilaterally modified insuranceprovisions of the contract; inC & S. Industries, Inc.,158 NLRB 454, the employer unilaterally imposed an incen-tivewage plan; and inHuttig Sash and Door Company,Incorporated,154NLRB 811, the employer unilaterallyreduced the wage rates of a group of employees. In noneof these cases, all of which are cited by General Counsel,can it be said that there was any real dispute that thecontract provisions had been modified In this case, thatis the very issue, and, as I have once stated, the contracthas been modified only if you accept the Union's interpreta-tion.Since the "employer has a sound arguable basis forascribing a particularmeaning to his contract and hisaction is in accordance with the terms of the contractas he construes it, and there is'no showing that the employerin interpreting the contract as he did was motivated byunion animus or was acting in bad faith"' (footnote omitted)Vickers,Incorporated, supraat570, I recommend thatthe Board defer from interpreting the contract and thatthe complaint be dismissed.Inmaking this recommendation, I also rely onJos.Schlitz Brewing Company, supra,where the Board stated:Thus, we believe that where, as here, the contractclearly provides for grievance and arbitration machin-ery,where the unilateral action taken is not designedto undermine the Union and is not patently erroneousbut rather is based on a substantial claim of contractualprivilege, and it appears that the arbitral interpretationof the contract will resolve both the unfair labor practiceissue and the contract interpretation issue in a mannercompatible with the purposes of the Act, then theBoard should defer to the arbitration clause conceivedby the parties.While the Respondent has here refused to apply thearbitrationmachinery and the Board placed heavy relianceinSchlitz Brewingon Respondent's willingness to use thegrievance-arbitration procedure, I do not believe that inter-vention by the Board is therefore warranted. DespiteRespondent's refusal, this is not a situation such as waspresented inC & C Plywood, supra,where, absent Boardaction, the end result would have been "economic warfare"and not "the therapy of arbitartion."Carey v.WestinghouseCorp.,375 U S. 261, 272. UnderTextileWorkers v. Lincoln MIDWEST MANUFACTURING COMPANYMills353U S.448, a grievance arbitration provision ina collective-bargaining agreement can be enforced by asuit under Section 301(a) of the Act Under Supreme Courtdecisions,"whether or not the Company was bound toarbitrate,aswell as what issues it must arbitrate, is amatter to be determined by the Court on the basis ofthe contract entered into by the parties."Atkinson v SinclairRefining Co.,370 U.S.238.However,the rule is thatunless the parties expressly exclude a matter, the courtwill conclude that they intended to submit it to arbitration.Steelworkers v.Warrior&Gulf Navigation Co.,363 U.S.574 In the instant case,th:, contract contains no exclusion-ary clause and the arbitration clause is all-encompassing.Thus article XI, section 1, provides that "should any com-plaint regarding the meaning or application of any provisionof this Agreement apse between the Company and theUnion,or as to the compliance of either party with anyof its obligations hereunder,negotiations shall be carriedon in accordance with the following procedure." The con-tract then outlines a three-step procedure followed by finaland binding arbitration.In light of these provisions, andthe state of the law relating to court enforcement of similarprovisions,itwould appear that the Union can compelarbitration of the disputeThe foregoing analysis is based on the premise thatRespondent has a sound arguable basis for its interpretationof its obligations under article XX, section 1 of the contract.I do not believe it is necessary to go further and to decidewhich interpretation is correct,that of the Union or thatof RespondentNevertheless,itappears that in similarcircumstances,the Board has not deferred to the arbitralprocess, but instead has itself construed the contract. SeeCello-Foil Products,Inc.,178 NLRB No 103. In like man-ner, I construe the contract and conclude that Respondentdid not modify the contract.As Respondent points out,since the class III employeeshad received a 10-cent increase on June 1, when November1arrived an additional I-cent increase resulted in theirhaving been granted the full 11 cents provided for inthe contract.Moreover, the parties had bargained for a10-cent differential between class I and class III employees.The parties were agreed that this differential was justifiedbecause the work of Class III employees was not "heavywork"did not include a "skilled"requirement and thatitwasjustified for "All female employees."The last factorwas an unlawful basis for a wage differential;however,its elimination from the bargain of the parties by operationof law did not eliminate the other differentiating factorsagreed to by them.In effect,the Respondent in this caseinvoked and applied the other differentiating factors whenitconducted an engineering study of the class III jobsand defined the differences as being based on (a) physicalexertion, (b) skill,and (c)effort.'Were the Board to accept'For a complete description of the differences,seeRespondent'snotice to employees dated December15, 1967,Res Exh 5Whetheror not Respondent was empowered to define class III work in theseterms is not in issue hereThe matterwas the subject of a chargefiled by the Union onJanuary 11, 1968,inCase38-CA-427,whichwas dismissedby theRegionalDirector,whose action was sustainedby the General Counsel on appeal135the Union's interpretation of the contract,the differentialagreed to by the Union would be eliminated.The differential was eliminated on June 1, but onlyas a result of settlement of the equal pay suit, not byvirtue of agreement of the parties, and at the time Respond-ent agreed to the June 1 increase,itexpressly reservedthe right and declared its intention to apply the 10 centsof its November 1 contract obligation. Admittedly, it wasacting unilaterally on June 1, but that unilateral actionisnot the gravamen of the instant complaint.The Unionwas free to accept the benefits of the June 1 increase,as it did,but in doing so it could only benefit in accordancewith the conditions of the grant; namely, that the benefitwas to last only until November 1.The foregoing demonstrates very clearly that the GeneralCounsel'sposition is tenable only if the terms of articleXX, section 1 are interpreted to mean that regardlessof the intervening circumstances the Respondent had con-tracted to and was bound to grant an 11-cent increaseon November 1, 1968. Undoubtedly at the time of theexecution of the contract the parties intended that onNovember 1, 1968, all employees would receive an 11-cent increase.But this intention must be presumed tohave been based on an assumption that conditions existingat the time of the execution of the contract had not beenaltered by unforeseen circumstances.But the June 1 increasewas an unforeseen circumstancein the sensethat thereisno evidence that the parties contemplated what effects,if any, the equal pay suit would have on the Respondent'sobligation to grant increases in wage rates. True, the partiesknew of the equal pay suit, but the Union expressly agreedtowaive any right to bargain about it and agreed toabide by the final adjudication.What was intended bythis agreement was not established at the hearing Accordingto General Counsel,the waiver related only to the legalityof the existing work classifications of women.However,there is no evidentiary support for such an interpretationof the letter of understanding To the contrary, the letterof understanding contains no limitations and appears tosanction a resolution of the issues in the manner adoptedby Respondent.Certainly,nothing contained therein pre-cluded Respondent from disposing of the equal pay suitby a settlement which would constitute a "final adjudica-tion"and in which it reserved the right to apply the10-cent June 1 increase to its November 1, 11-cent obligation.The fact that the Department of Labor did not agreethat Respondent had the right to do so under its contractwith the Union is immaterial, The Department of Laborhad no standing to agree or disagree with Respondent'sinterpretation of its contract with the Union(which undoubt-edly accounts for its disclaimer in the letter of August8 to the court); it could only determine whether Respond-ent's compliance with the equal pay act would be affectedby reestablishment of the 10-cent differential on November1.Apparently the Labor Department was satisfied as nofurther action has been taken against Respondent sinceNovember 1.In short, the language of article XX, section 1, mustbe interpreted in the light of all the circumstances, andin that light the General Counsel's contention that Respond- 136DECISIONSOF NATIONALLABOR RELATIONS BOARDent failed to grant an 11-cent increase to class III employeeson November 1, and thereby modified the contract is notsupported by the record.For this alternative reason,there-fore, I recommend dismissal of the complaint.There remains to be resolved the complaint allegationthat Respondent refused to bargain with the Union concern-ing the modification. This allegation relates to Respondent'sreply to the grievance filed by the Union on November4 that it did not present an arbitrable issue because anadjudication had been made and the Union had agreedtobe bound by the adjudication,and to Respondent'sreply to the request for arbitration that no arbitrator hadjurisdiction.General Counsel contends that the reply to the grievancewas a refusal to consider the grievance on the merits,and that the refusal to go to arbitration was in manifestbad faith because its purpose was to force the Unionto file a Section 301 suit which Respondent believed wouldhave been heard by the same Federal District Court judgewho approved the settlement of the equal pay suit.The record does not support General Counsel's contentionthatRespondent refused to consider the grievance on itsmerits.In denying the grievance on November 6, 1968,Respondent did not merely state the matter was not arbitra-ble, but rejected it on the further ground that the Unionhad agreed to be bound by a final adjudication.This wasa consideration of the meets.Nor, in my judgment, can it be said that Respondent'srefusal to arbitrate was violative of Section 8(a)(5) of theAct There is no evidence or contention that Respondent'sposition respecting this grievance related to any other griev-ance, or that Respondent has repudiated the grievanceand arbitration provision of the contract generally. In thesecircumstances,Respondent's refusal to arbitrate this particu-lardispute is only a breach of contract,which is not,in itself a refusal to bargain.Textron Puerto Rico,107NLRB 583;Central Rujmna,161 NLRB 696, 700.For all the foregoing reasons, I find that Respondenthas not violated the provisions of Section 8(a)(5) and (1)of the Act as alleged in the complaint,and I will thereforerecommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAWRespondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Actby the conduct alleged in the complaintRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,Irecommend that the complaint bedismissed in its entirety.